Citation Nr: 9909919	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-32 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes. 


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The veteran withdrew her claim of service connection for 
scoliosis.


FINDING OF FACT

The veteran's disabilities are of sufficient severity as to 
prevent the appellant from engaging in some form of 
substantially gainful employment consistent with her 
education and occupational experience.  


CONCLUSION OF LAW

The appellant is totally disabled or unemployable because of 
a permanent disability. 38 U.S.C.A. §§ 1502(a), 1521 and 5107 
(West 1991); 38 C.F.R. §§ 3.314(b)(2), 3.321(b)(2), 3.340, 
3.342, 4.15 and 4.17 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she has Parkinson's Disease and 
scoliosis, which preclude her from obtaining and retaining 
gainful employment.  It is the decision of the Board that 
evidence supports her claim of entitlement to pension 
benefits.  

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, she has presented a claim that is plausible.  
All relevant facts have been properly developed.  At the 
January 1999 hearing the veteran testified that she was 
denied Social Security Administration (SSA) benefits and is 
also appealing that decision.  In light of the Board's 
decision to grant the nonservice-connectd pension, the SSA 
records will not be required.  The Board accordingly finds 
that the duty to assist her, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

To establish entitlement to VA pension benefits under 38 
U.S.C.A. § 1521, a veteran must (1) have served during a 
period of war for a requisite period of time; (2) be 
permanently and totally disabled; and (3) have income that 
meets a certain income standard.  See Brown v. Derwinski, 2 
Vet.App. 444, 446 (1992).  "Determinations of permanent and 
total disability pension purposes [are] based on nonservice- 
connected disability or combined nonservice-connected 
disability and service-connected disabilities not the result 
of willful misconduct."  38 C.F.R. § 3.314(b)(2) (1998).  
Generally, "total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation."  38 C.F.R. § 
3.340(a)(1) (1998).

The claims folder reflects that the veteran was born in 
October 1946.  She earned a high school diploma.  The veteran 
served on active duty from August 1965 to January 1967.  She 
reported no gainful type of employment since her release from 
service.  The appellant originally filed a claim for 
nonservice- connected pension benefits in September 1997 
based on Parkison's Disease and scoliosis.  In support of 
this pension claim, VA outpatient progress notes from May 
1997 to January 1999 were received, showing that the 
appellant was seen for Parkinson's Disease and scoliosis. 

VA outpatient progress notes from May 1997 to January 1999 
show that the veteran was seen for Parkinson's Disease and 
scoliosis.  The examiners noted tremors on the right side and 
positive Myerson's sign.  Progress notes reflect a worsening 
condition from 1997 to 1999.  VA mental disorder examination, 
dated May 1998, diagnosis was mild dementia secondary to 
Parkinsonism.  

At the January 1999 hearing the veteran testified that she 
has had Parkinson's Disease since 1997, which affects all of 
her right side.  She stated that she has had tremors on her 
right side and was not able to walk swiftly anymore because 
her leg and foot drag.  The veteran reported pain on her 
right side and that her right foot turns at times as she 
walks, which causes her to fall.  She indicated that using a 
cane helped her to keep her balance.  The veteran testified 
that she has had right side headaches and dizziness, which 
caused her to lose her balance and fall.  She stated that she 
was unable to work because she could not sit, stand, or walk 
for long periods of time without pain or a need to rest.  The 
veteran indicated that she became exhausted easily and 
experienced a drawing or twisting feeling of her muscles on 
her right side.  She reported that she shook so much until it 
became hard to hold anything on her right side and that she 
has lost some strength in her right arm.  The veteran 
testified that she also has memory problems.  The Board 
Member who conducted the hearing noted very, very visible 
shaking of the veteran's right hand and that she used a cane 
to walk.  

The Board finds that the veteran's disabilities, when 
considered in light of her education, and work experience, 
render her unable to secure and follow a substantially 
gainful occupation.  The Board finds two factors particularly 
convincing.  The veteran suffers Parkinson's Disease and she 
has not been gainfully employed.  The medical evidence of 
record indicates that the Parkinson's Disease has progressed 
in severity from 1997 to 1999.  The Board finds that it is 
highly unlikely that the veteran could secure and follow a 
gainful occupation at her level of disability and given her 
occupational background.  Parkinson's Disease prevents her 
from engaging in physical labor and any sedentary occupation 
for which she might be qualified by her education and 
experience.  Ultimately, after observing the veteran at the 
hearing, I am left with the unmistakable conclusion that she 
is not employable due to disability. 



ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is granted.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

